Name: Council Regulation (EEC) No 1494/87 of 26 May 1987 opening, allocating and providing for the administration of a Community tariff quota for fresh table grapes falling within subheading ex 08.04 A I a) 2 of the Common Customs Tariff and originating in the Canary Islands (1987)
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 30 . 5 . 87 Official Journal of the European Communities No L 140 / 23 COUNCIL REGULATION (EEC ) No 1494 / 87 of 26 May 1987 opening, allocating and providing for the administration of a Community tariff quota for fresh table grapes falling within subheading ex 08.04 A I a ) 2 of the Common Customs Tariff and originating in the Canary Islands ( 1987) THE COUNCIL OF THE EUROPEAN COMMUNITIES , with certain marking and labelling conditions designed to prove their origin ; Whereas it is necessary , in particular , to ensure to all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted application of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas , however , since the quota is to cover requirements which cannot be determined with sufficient accuracy , it seems possible to avoid allocating it among the Member States , without prejudice to the drawing against the quota volume of such quantities as they may need , under conditions and according to a procedure to be specified ; whereas this method of management requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used up and inform the Member States thereof; Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , all transactions concerning the administration of shares allocated to that economic union may be carried out by any one of its members , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1391 / 87 of 18 May 1987 concerning certain adjustments to the arrangements applied to the Canary Islands ^), and in particular Articles 5 and 10 thereof, Having regard to the proposal from the Commission , Whereas under Article 5 of Regulation (EEC) No 1391 / 87 , fresh table grapes falling within subheading ex 08.04 A I a ) 2 of the Common Customs tariff and originating in the Canary Islands shall qualify during the period 1 January to 31 March of each year on import into the customs territory of the Community for reduced duties within the limit of a Community tariff quota of 100 tonnes ; Whereas , when the said products are imported into that part of Spain which is included in the customs territory of the Community , they qualify for exemption from customs duties and are not subject to compliance with the reference price ; whereas , when the said products are imported into Portugal , the quota duties applicable are to be calculated on the basis of the relevant provisions of the Act of Accession of Spain and Portugal ; whereas , when the said products are released for free circulation in the remainder of the customs territory of the Community , they qualify for the progressive reduction of customs duties according to the same timetable and under the same conditions as those provided for in the Act of Accession for the same products and imported from the same countries , provided that the reference prices are complied with ; whereas , to qualify for the tariff quota , the products in question have to comply HAS ADOPTED THIS REGULATION: Article 1 1 . ( a ) From 1 January until 31 March 1987 the duty of the Common Customs tariff applicable on the import into the Community for the following products shall be suspended at the level and within the limit of a Community tariff quota as follows : Order No CCT heading No Description Quota volume ( tonnes ) Quota duty 09.0435 ex 08.04 Grapes , fresh or dried : A. Fresh I. Table grapes : a ) from 1 November to 14 July : 2 . Other 100 7,2 % H OJ No L 133 , 22 . 5 . 1987 , p. 5 . No L 140 / 24 Official Journal of the European Communities 30 . 5 . 87 Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (4 ) are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota . 2 . Each Member State shall ensure that importers of the said goods have access to the quota so long as the residual balance of the quota volume so permits . 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered for free circulation . 4 . The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . ( b ) Where the said products are imported into that part of Spain which is included in the customs territory of the Community , they shall qualify for exemption from customs duties and are not subject to compliance with the reference price . ( c ) Within the limit of this tariff quota , the Portuguese Republic shall apply customs duties calculated according to the relevant provisions of the Act of Accession and the Regulations relating thereto . 2 . On import , the said products shall , in the event of any countervailing duty being applied under Regulation (EEC) No 1035 / 72 of 18 May 1972 on the common organization of the market in fruit and vegetables { l ), as last amended by Regulation (EEC) No 1351 / 86 ( 2 ), benefit from a reduction of 4 % of that duty . 3 . ( a ) Without prejudice to the other provisions applicable as regards quality standards , products covered by this Regulation cannot qualify under the tariff quota unless , when they are presented to the authorities responsible for the import formalities for the purposes of release into free circulation in the customs territory of the Community , they are presented in packaging which bears the words 'Canary Islands', or the equivalent thereof in another official Community language , in a clearly visible and perfectly legible form . ( b ) The third and fourth subparagraphs of Article 9 of Council Regulation (EEC) No 1035 / 72 shall not apply to products covered by this Regulation . 4 . If an importer notifies an imminent importation of the product in question in a Member State and requests the benefit of the quota , the Member State concerned shall inform the Commission and draw an amount corresponding to these requirements to the extent that the available balance of the reserve permits this . 5 . The shares drawn pursuant to paragraph 4 shall be valid until the end of the quota period . Article 3 At the request of the Commission , Member States shall inform it of imports actually charged against the quota . Article 4 The Member States and the Commission shall collaborate closely in order to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 May 1987 . For the Council The President P. DE KEERSMAEKER (&gt;) OJ No L 118 , 20 . 5 . 1972 , p . 1 . ( 2 ) OJ No L 119 , 8 . 5 . 1986 , p . 46 .